Title: From George Washington to David Stuart, 4 January 1799
From: Washington, George
To: Stuart, David



Dear Sir,
Mount Vernon 4th Jan. 1799

Your letter of this date is just received; and the cause why I did not hear from you by the return of my Carriage, was conjectured, as you will perceive by a letter I wrote to you yesterday (covering one from Mrs Washington to Nelly) and sent to the Post Office in Alexandria for conveyance by the Mail.
I do not, myself believe, that there will be a call of the augmented Troops to the Field of Battle, but, (though that may be an inducement to it) it ought not to be the ground on which Washington Custis is to obtain his Mother’s, and Grandmothers

consent to enter the Army. For if circumstances should require it, there can be no retreat without forfeiture of honour.
It is not easy to predict the consequences which will result from the spirit which seems to pervade the Legislature of this State—and much indeed is it to be regretted, that at a crisis like the present, such men as Mr Henry—either from a love of ease—domestic enjoyments—or disinclination to oppose himself to a ruinous party—will not step forward. If in principle he is opposed to the measures of this Party, and his own apprehensions & Patriotism are not powerful enough to awaken him, I can hardly suppose that the sentiments of an individual would have much weight.
Mr Anderson neglected to avail himself of the last Frost to fill my Ice Ho.—and now I think the chances for, & against filling it, are about equal. With great esteem & regard I am—Dear Sir Your Obedt & Affecte H: Serv⟨t⟩

Go: Washington

